 LOUISIANA DOCK CO439Louisiana Dock Company, Inc. and American Com-mercial Terminals, Inc. and United IndustrialWorkers Union of the Seafarers' InternationalUnion of North America, Atlantic, Gulf, Lakesand Inland Waters District, AFL-CIO andGeneral Drivers, Warehousemen and Helpers,Local Union No. 89, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, Party to the Contract.1 Case 9-CA-18193December 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 11, 1983, Administrative Law JudgeRichard J Linton issued the attached decision TheRespondent, the General Counsel, the ChargingParty, and the Party to the Contract each filed ex-ceptions and supporting briefs, and the Respondentfiled answering briefsThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that Respondent AmericanCommercial Terminals, Inc (ACT) violated Sec-tion 8(a)(5), (2), and (1) of the Act by withdrawingrecognition from the United Industrial WorkersUnion (UIW), the incumbent representative ofACT's Louisville production and maintenance em-ployees, and by recognizing Teamsters Local 89 asthe collective-bargaining representative of theseLouisville employees 2 He further found that ACTthereafter unlawfully entered into a collective-bar-gaining agreement with Teamsters Local 89 3 As1 On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2 We find no merit in the General Counsel's exception that at the hear-ing the judge improperly prevented the amendment of the complaint toallege that the Louisville employees were part of a larger, five-locationunit In any event, we note that in a related proceeding, in which theGeneral Counsel did allege that the Louisville employees were part ofthis broader unit, the Board found that ACT's Louisville employees wererecognized in a separate unit See Louisiana Dock Co, 293 NLRB 233,235-236 (1989) (Louisiana Dock I) Accordingly, we agree with the judgethat the appropriate unit covering the Louisville employees is as followsAll production and maintenance employees employed by AmericanCommercial Terminals, Inc, at its 2041 River Road, Louisville, Ken-tucky facility, including lead persons, but excluding all office clericalemployees, professional employees, guards, and supervisors as de-fined in the National Labor Relations Act3 Although Louisiana Dock Company, Inc is included in the caption,It is apparent that this corporation was not responsible for the matters In-volved in the present proceeding As found in Louisiana Dock I, supra at235 ACT took over the operation of the Louisville facility from Louis-ville Dock in January 1979, well before the events now in disputeexplained below, we agree with his . finding thatACT unlawfully recognized and entered into a col-lective-bargaining agreement with Teamsters Local89, but we reverse his finding that ACT unlawfullywithdrew recognition from UIWThe facts in this case have been fully set forth inthe attached judge's decision In brief, the recordestablishes that UIW had been the Louisville em-ployees' bargaining representative for several yearsprior to the events in this proceeding, and thatthese employees had been covered by the terms ofa bargaining agreement that expired on August 19,1981 In mid-1980 the Louisville employees wereinvolved in a labor dispute with ACT, as a resultof which the nine employees who then composedthe entire bargaining unit struck Shortly thereafter,in August 1980, ACT hired six new employees InOctober 1980, two of the employees who hadstruck were reinstated, and two additional formerstrikers were rehired di 1981 4 By mid-1981, ACThad an employee complement consisting of 16 em-ployees, including several new employees hiredafter the strike The unit remained at this sizethroughout the rest of that year In late January1982, 5 of the unit employees were laid off, and 11remained on the active payroll The events in ques-tion in this proceeding occurred in February andMarch 1982, while the employment situation re-mained as it was at the end of January All thelaid-off employees were recalled at some time afterApril 1, 1982Rival organizing activity occurred among theLouisville unit employees in mid-1981, shortlybefore the expiration of the UIW contract In May1981, both the Inland Rivermen's Association(IRA) and Teamsters Local 89 actively sought torepresent the Louisville employees On May 20,1981, IRA filed a representation petition seeking torepresent the Louisville employees,5 which re-mained pending until it was withdrawn in earlyDecember 1981 Between May 22 and 29, 1981, 12out of the 16 unit employees executed authorizationcards on behalf of Teamsters Local 89 6 On August4 As of the date of the withdrawal of recognition, only two of the fourreturning strikers remained as unit employeesThere is no claim that strikers were denied timely reinstatement or, forthe purposes of the consideration of the Issues in this case, that any of theformer strikers who were not thereafter reinstated should be included aspart of the bargaining unit We note that the record does not indicatewhether these other strikers abandoned their employment with ACT, re-jected offers of reinstatement, or took some other action that extin-guished their employment rights with ACT5 The record does not indicate the basis on which this petition wasfiled6 There is no evidence that these authorization cards were ever shownto ACT, or that ACT relied on these cards to support its withdrawal ofrecognition from UIW297 NLRB No 65 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD18, 1981, Teamsters Local 89 requested recogni-tion, but ACT declined and indicated that a repre-sentation petition should be filed On the dateACT's contract with UIW expired, August 19,1981, Teamsters Local 89 filed a representation pe-tition seeking to represent the Louisville employ-ees Ultimately, a hearing on the Teamsters repre-sentation petition was scheduled for February 15,1982On February 15, 1982, 8 of the 11 active Louis-ville employees participated in a strike at ACT's fa-cility, organized by Teamsters Local 89's BusinessAgent Robert Winsted On his arrival at the facili-ty, ACT's Vice President Robert Kilroy ap-proached the striking employees and was told byWinsted that the employees were seeking ACT'srecognition of the Teamsters Kilroy testified thathe recognized the picketers as unit employees, andquestioned each of them on their desire for Team-sters representation 7 Each employee indicated thatthis was what he wanted, and Kilroy then executeda Teamsters Local 89 recognition agreement onACT's behalf Subsequently, ACT and TeamstersLocal 89 entered into a collective-bargaining agree-ment effective March 12, 19821 Before the judge, the General Counsel con-tended that ACT was not free to recognize Team-sters Local 89 as the representative of the Louis-ville employees because of the existence of a com-peting claim by UIW to represent these same em-ployees, citing Midwest Piping Go, 63 NLRB 1060(1945) Although the Midwest Piping doctrine hasbeen revised subsequent to the events litigated inthis proceeding,8 it is clear that either under theMidwest Piping doctrine before revision or underthe revised standard set out in Bruckner NursingHome, ACT was not free to extend initial recogni-tion to Teamsters Local 89 in the face of a continu-ing claim by -UIW to represent the Louisville em-ployees and the pendency of a representation peti-tion that would have resolved this question con-cerning representation See Signal Transformer Go,265 NLRB 272 (1982), see also S MS AutomotiveProducts, 282 NLRB 36 (1986) In reaching thisconclusion, we note that, as was the case in SignalTransformer, it is the rival union's own pending pe-tition, challenging the representative status of theincumbent union, that precludes the employer fromextending recognition to the rival union TheBoard's conclusion in Signal Transformer that therival, petitioning union was unlawfully recognized7 This polling of employees has not been alleged as unlawful and wetherefore find It unnecessary to pass on the judge s discussion of the ap-plicable precedent to test the legality of the polling8 See generally Bruckner Nursing Home, 262 NLRB 955 (1982), RCADel Cartbe Inc , 262 NLRB 963 (1982)as the employees' representative was based on theBoard's definitive pronouncement in BrucknerNursing Home, above, that imposing a duty ofstrict employer neutrality on the filing of a repre-sentation petition for the limited period that peti-tion is in process represents a proper balancing ofthe competing statutory purposes in this area Forthese reasons, we find that ACT's recognition ofTeamsters Local 89 violated Section 8(a)(2) and(1)Having found unlawful ACT's grant of recogni-tion to Teamsters Local 89, we also agree with thejudge's conclusion that the contract entered into byACT with Teamsters Local 89 on March 12, 1982,violated Section 8(a)(2) and (1) Further, in light ofthe existence of a union-security clause in this un-lawful contract, we find merit in UIW's exceptionto the judge's recommended remedy to the extentthat it did not provide for the reimbursement tounit employees of dues and fees that may havebeen deducted by ACT under the coercion of thisunion-security provision In structuring this reim-bursement remedy, however, we note that Boardand court precedent precludes as punitive the ap-plication of the reimbursement remedy to coveremployees who were not coerced to join the Unionby operation of the union-security clause 9 Accord-ingly, the reimbursement remedy shall be limited toapply only to those employees who first sought tojoin the Union following the execution of the un-lawful collective-bargaining agreement The identi-ty of these employees is best resolved at the com-pliance stage of this proceeding2 The judge also found that ACT violated Sec-tion 8(a)(5) by its failure to bargain with the incum-bent UIW after it recognized Teamsters Local 89and executed the contract referred to above Wefind merit in the exceptions of ACT and TeamstersLocal 89 to this 8(a)(5) finding, because on thebasis of the record before us we conclude thatACT has established that it had an untainted good-faith doubt of UIW's continued majority status asof February 15, 1982, and, accordingly, that it law-fully withdrew recognition from UIWWith certain exceptions not relevant here, an in-cumbent union enjoys a rebuttable presumption ofmajority status 10 An employer may rebut the pre-sumption by showing either that the union nolonger enjoys majority status or that the employerhas a good-faith and reasonably grounded doubt ofthe union's continued majority status This doubtmust be based on objective considerations and9 See Unit Tram Coal Sales, 234 NLRB 1265 (1978), Cowles Commum-cations, 170 NLRB 1596 (1968), Carpenters Local 60 (Mechanical HandlingSystems) v NLRB, 365 US 651 (1961)1• Master Slack Corp, 271 NLRB 78 84 (1984) LOUISIANA DOCK CO441raised in a context free of any employer unfairlabor practices aimed at causing employee disaffec-tion with the union "As stated above, on February 15, 1982, eight ofACT's bargaining unit employees on active statuswere observed by ACT's Kilroy engaging in astrike at ACT's Louisville facility Each of theminformed Kilroy, pursuant to his questioning themindividually, that the strike was in support ofTeamsters Local 89's demand that it be recognizedas the employees' bargaining representative Al-though the parties are in disagreement over wheth-er the number of employees included in the bar-gaming unit on February 15 should be limited tothe 11 employees on active payroll status, orshould also include the 5 employees who were laidoff, it is apparent that the 8 strikers represented atleast 50 percent of the bargaining unit employeesOn these facts, and ' regardless of whether theunit consisted of 11 or 16 employees," we findthat ACT, through Kilroy, had an objective andreasonable basis for doubting UIW's majority statuswhen it withdrew recognition from that Union 13That doubt, implicit in ACT's granting recognitionto Teamsters Local 89 in the face of UIW's repre-sentative status, was based on the fact that 8 of the11 employees who were not on layoff had struckand commenced picketing in furtherance of obtain-ing recognition for Teamsters Local 89 as theirbargaining representative Kilroy testified that thestrike by these eight employees Jed him to recog-nize Teamsters 89 (but not, we note, until aftereach striker had affirmed to Kilroy his desire to berepresented by that Union) Although the 8 strikersdid not constitute a majority of the 16 unit employ-ees, their open support for the Teamsters demon-strated that the incumbent UIW did not commanda majority either 14 Based on these circumstancesI I See Hearst Corp, 281 NLRB 764 (1986), Manhattan Hospital, 280NLRB 113 (1986), enfd mem 814 F 2d 653 (2d Cir 1987), cert denied483 US 1021 (1987)12 For the purposes of our analysis, we shall assume that the five em-ployees on layoff are properly Included in the ,bargaining unit, notwith-standing ACT's and Teamsters Local 89's claim that they should not beincluded Were we to agree with these parties that the laid-off employeesnot be Included in the bargaining unit, our conclusion that ACT had abasis for withdrawing recognition from UIW would be self-evident Wefurther observe that our finding above that ACT unlawfully recognizedTeamsters Local 89 is premised solely on there being a pending represen-tation petition and competing claims by the two Unions to represent theemployees, and that the actual level of support for the Union accordedrecognition in this setting is irrelevant13 In view of this finding, we need not pass on the judge's remaininganalysis of other factors that ACT contends supports its claim of a good-faith doubt of UIW s majority statusi4 this regard, the parties entered Into a stipulation stating that UIWand the General Counsel do not contend that a majority of employeesworking at ACT s Louisville facility, from at least about May 22, 1981,to at least about March 15, 1982, wished to be represented by UIWalone, therefore, Kilroy's doubt of UIW's majoritystatus was well-foundedThere remains for determination, however,whether ACT's claim of good-faith doubt has beenfatally tainted by any unfair labor practices it hasbeen found to have committed We agree with thejudge that none of those unfair labor practicestainted that claim Unlike the judge, however, wehave not restricted our consideration to ACT'smisconduct preceding the employees' execution ofTeamsters Local 89 authorization cards in May1981, instead, as urged by the General Counsel andthe Charging Party, we have also considered rele-vant allegations of unfair labor practices by ACTthat have been litigated in Louisiana Dock I, supra,and American Commercial Lines, 296 NLRB 622(1989) (Cases 9-CA-16993, et al ) (American Com-mercial Lines II) In assessing ACT's good-faithdoubt, we have also taken into account the unlaw-ful assistance rendered Teamsters Local 89 ..Starting our analysis with ACT's recognizingTeamsters Local 89, we find that the recognition ofthat Union was the consequence rather than thecausation of employee disaffection with UIW Bythen, the disaffection had already occurred Thereis no evidence that ACT was involved in any ofthe events that contributed to or led up to that oc-currence Indeed, until the strike and picketing, therecord shows that ACT was unaware of the sup-port for Teamsters Local 89 among the unit em-ployees Thus, we find that ACT's unlawful grantof recognition to Local 89 did not precipitate or in-fluence the employee disaffection with UIW and,consequently, no taint can be attached to ACT'sdoubting the continued majority status of UIW byvirtue of that grantSimilarly, we find that certain alleged unfairlabor practices in Louisiana Dock I and AmericanCommercial Lines II, did not undermine employeesupport for UIW so as to taint ACT's good-faithdoubtIn Louisiana Dock I, it was alleged in part thatACT unlawfully refused to bargain in July andAugust 1981 for a successor collective-bargainingagreement to the one that expired August 19, 1981,'because ACT refused to bargain regarding theLouisville employees as part of a five-location unitand insisted that negotiations regarding the Louis-ville employees await the outcome of the pendingLouisville representation petition filed by IRAThe Board found no merit in this allegation anddismissed the complaint in that regard According-ly, ACT's actions during bargaining in mid-1981may not serve to taint its claim of good-faith doubtin February 1982 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn American Commercial Lines II, however, wehave found that ACT engaged in two instances ofunfair labor practices affecting ACT's Louisvilleemployees, which remained unremedied at the timeof ACT's withdrawal of recognition from UIW 15Thus, the Board found that ACT violated Section8(a)(5) and (1) between October 1980 and August1981 by failing to deduct dues for two Louisvilleemployees who had previously executed duescheckoffs under a union-security provision, and inJune 1981 by failing to honor UIW's request to dis-charge 14 unit employees who had failed to remitinitiation fees and dues to UIW as required by thatunion-security provision For the reasons statedbelow, we find that these violations were notaimed at causing employee repudiation of UIW andtherefore do not taint ACT's claim of good-faithdoubtACT's failure to make dues deductions on behalfof two employees pursuant to their effective check-off authorizations did not prevent those employeesfrom fulfilling the requirements of the contract'sapplicable union-security provision, but merely ob-ligated them under that provision to make duespayments directly to UIW Although there is noevidence that these employees ever attempted di-rectly to submit dues to UIW, the record showsthat when they were advised by ACT that dueswere no longer being deducted from their pay,they volunteered that they did not want to paydues to UIW We do not believe that this unlawfulconduct was likely to have caused the employeeswhose dues were no longer being deducted toabandon their support for UIWSimilarly, it does not appear that ACT's refusalto discharge the 14 employees, for their failure topay dues to UIW, subverted those employees' sup-port for UIW Before that refusal occurred, mostof those 14 employees voluntarily authorizedTeamsters Local 89 to replace UIW as their bar-gaining representative As more fully set forth inAmerican Commercial Lines II, UIW had sent the14 employees letters in March and May 1981 thatthreatened their discharge from ACT should theycontinue to fail to make the required paymentsunder the contract's union-security provision Inthe face of these discharge threats for their failureto pay dues and prior to ACT's failure to honorUIW's request that these employees be discharged,11 of these 14 employees had executed authoriza-tion cards on behalf of Teamsters Local 89 In thissetting, it is apparent that ACT's refusal to dis-15 The Board in that case also dismissed certain other allegationsagainst ACT, regarding implementation of a health and welfare plan thatin fact was agreed to by UIW and the refusal to use a hiring hall not thenin existencecharge these employees did not cause their dissatis-faction with UIW but merely followed their clearchoice not to fulfill their contractual obligations tothat Union and their attempt to become represent-ed by Teamsters Local 89In sum, we conclude that the violations in Ameri-can Commercial Lines II reflect the existing disaf-fection between UIW and the unit employees, andthus in no way caused it Furthermore, both viola-tions found were remote in time to the date thatACT withdrew recognition from UIW, and werenot of a nature to have an irreversible coerciveeffect on the employees 16 Accordingly, there is nomerit to the contention that these unfair labor prac-tices either contributed to UIW's loss of majoritysupport among the unit employees or prevented itfrom regaining such support between May 1981and February 1982 It follows, therefore, that ACTwas warranted in asserting a good-faith doubt ofUIW's continuing majority status on February 15,1982, and that it lawfully withdrew recognitionfrom UIW on that date 17 We shall revise theOrder accordinglyORDERThe National Labor Relations Board orders thatthe Respondent, American Commercial Terminals,Inc , Louisville, Kentucky, its officers, agents, suc-cessors, and assigns, shall1 Cease and desist from(a)Assisting or contributing support to GeneralDrivers, Warehousemen and Helpers, Local UnionNo 89, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO, by recognizingthis labor organization as the exclusive collective-bargaining representative of any of its employees ata time when a question concerning representationexists(b)Giving effect to or enforcing the collective-bargaining agreement executed with TeamstersLocal 89, which was effective on March 12, 1982,or to any modification, extension, renewal, or sup-plement, unless and until Teamsters Local 89 hasbeen certified by the National Labor Relations16 We note that in American Commercial Lines II we declined, follow-ing the expiration of the collective-bargaining agreement, to order ACTto discharge the employees still employed whom UIW had demanded bedischarged in 1981'7 In view of our finding that ACT has asserted a proper basis for agood-faith doubt regarding UIW's majority status, we need not pass onwhether the evidence in this proceeding shows an actual loss of majoritystatus by UIWIn view of our finding that ACT lawfully withdrew recognition fromUIW in February 1982, notwithstanding its earlier commission of theabove-described pre-I982 8(a)(5) violations, we find that the remedial bar-gaining order set out in American Commercial Lines II for these earlierviolations is superseded by the disposition of the present case ',LOUISIANA DOCK CO443Board as the exclusive representative of such eni-ployees, provided, however, that nothing hereinshall require the Respondent to vary or abandonany term or condition of employment that it adopt-ed under the above bargaining agreement, and thatwould be an improvement for employees over theconditions prevailing on March 12, 1982(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Withdraw and withhold all recognition fromTeamsters Local 89 as the collective-bargainingrepresentative of its employees unless and until thatlabor organization has been certified by the Nation-al Labor Relations Board as the exclusive repre-sentative(b)Reimburse all unit employees, except thosewho joined or signed authorization cards for Team-sters Local 89 prior to the execution of the collec-tive-bargaining agreement that was effective onMarch 12, 1982, for any moneys paid by or with-held from them on or after the execution date, forinitiation fees, dues, or other obligations of mem-bership in Teamsters Local 89, with interest there-on computed in the manner prescribed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987)(c)Post at its Louisville,. Kentucky facilitycopies of the attached notice marked "Appen-dix "18 Copies of the notice, on forms provided bythe Regional Director for Region 9, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all 'placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyIS If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board' shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD, An Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT unlawfully assist or supportTeamsters Local 89WE WILL NOT recognize and negotiate withTeamsters Local 89 as the exclusive collective-bar-gaining representative of our employees employedin an appropriate unit unless and until such labororganization becomes the bargaining representativein accordance with lawWE WILL NOT give effect to the collective-bar-gaining agreement we entered into with TeamstersLocal 89 on March 12, 1982, or to any modifica-tion, renewal, or extension, and WE WILL NOTabandon or vary any wages, hours, or benefitsadopted under such contract that are still in effectthat would be an improvement for you over theconditions prevailing on March 12, 1982WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL withdraw and withhold all recognitionfrom Teamsters Local 89 as the collective-bargain-ing representative of our employees unless anduntil that labor organization has been certified bythe National Labor Relations Board as the exclu-sive representativeWE WILL reimburse, with interest, all employeesexcept those who joined or signed authorizationcards for Teamsters Local 89 prior to the executionof the collective-bargaining agreement that was ef-fective March 12, 1982, for all initiation fees, dues,or other obligations of membership in TeamstersLocal 89 paid by or withheld from them since thatexecution dateAMERICAN COMMERCIAL TERMINALS, INC 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVyrone Cravanas, Esq and Raymond D Neusch, Esq , forthe General CounselDavid W Miller, Esq (Roberts, Ryder, Rogers & Sasm),of Indianapolis, Indiana, for the RespondentsIrwin H Cutler Jr. Esq (Segal, Isenberg, Sales & Stewart),of Louisville, Kentucky, for the Charging PartyRalph H Logan, Esq (Hardy, Logan & Priddy), of Louis-ville, Kentucky, for the Party to the ContractVance D Miller, Esq (Moller, Talent, Kuelthan & Welch),of St Louis, Missouri, for the IntervenorDECISIONSTATEMENT OF THE CASERICHARD J LINTON, Administrative Law Judge Thiscase was tried before me in Louisville, Kentucky, onJanuary 18, 1983, pursuant to the June 3, 1982 complaintissued by the General Counsel of the National Labor Re-lations Board through the Regional Director for Region9 of the Board 1 The complaint is based on a chargefiled April 7, 1982, and thereafter amended, by UnitedIndustrial Workers Union of the Seafarers' InternationalUnion of North America, Atlantic, Gulf, Lakes andInland Waters District, AFL-CIO (UIW or ChargingParty), against Louisiana Dock Company, Inc (LDC)and American Commercial Terminals, Inc (ACT) 2In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1), (2), and (5) of the Actby recognizing General Drivers, Warehousemen andHelpers, Local Union No 89, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America (Teamsters or Local 89)at a time when Respondent was under a duty to bargainwith the UIW, and Section 8(a)(5) of the Act by grant-ing such recognition without bargaining on the matterwith the UIWBy its answer Respondent admits certain factual mat-ters but denies violating the ActOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe bnefs filed by the General Counsel, the UIW, andRespondents,3 I make the followingFINDINGS OF FACTI JURISDICTIONLDC, a Louisiana corporation, maintains an office andplace of business in Mound City, Illinois, where it is en-gaged in the business of marine repair, service, and fleet-ing During the past 12 months, LDC purchased and re-ceived goods and materials valued in excess of $50,000 atits Mound City, Illinois facility directly from points out-side the State of IllinoisAmerican Commercial Terminal, Inc (ACT), a Dela-ware corporation with an office and place of business inLouisville, Kentucky, is engaged in the interstate trans-'All dates are for 1982 unless otherwise indicated2 Originally filed with Region 15 as Case 15-CA-8543, the charge wasadministratively transferred by the General Counsel to Region 9 anddocketed there as Case 9-CA-I81933 The Respondent's March 28, 1983 motion to strike a portion of theUIW's brief is without merit and is deniedportation of freight During the past 12 months, ACT de-rived gross revenue in excess of $50,000 for transportingfreight from points within the State of Kentucky directlyto points outside the State of KentuckyLDC and ACT admit, and I find, that each is an em-ployer within the meaning of Section 2(2), (6), and (7) ofthe ActII LABOR ORGANIZATION INVOLVEDRespondents admit and I find that the UIW and Team-sters Local 89 are labor organizations within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Introduction and Preview of Contentions of thePartiesAlthough this case centers on the employees at one fa-cility in Louisville, Kentucky, a full understanding of thepertinent issues cannot be grasped without consideringthe tortured path the parties took to reach their currentpredicament That background discussion will show thecorporate relationships, the bargaining history, the relat-ed litigation history, and the procedural twists in thejourney from LDC's recognition of the UIW on January15, 1977, to the February 15, 1982 recognition of Team-sters Local 89 by ACT, the January 1, 1979 successor ofLDC ACT makes no contention that it did not adoptLDC's collective-bargaining agreement with the UIWRelying on Midwest Piping Co, 63 NLRB 1060 (1975),the General Counsel argues simply that ACT4 violatedSection 8(a)(1), (2), and (5) of the Act by recognizingTeamsters Local 89 on February 15, 1982, as the exclu-sive bargaining representative of the Louisville employ-ees, and by entering into a collective-bargaining agree-ment with Local 89 on March 12, 1982, covering suchemployees notwithstanding the existence of a real "ques-tion concerning representation" (QCR) regarding theLouisville employees because of the UIW's claim that itcontractually represented such employees 5Adopting the General Counsel's Midwest Piping con-tention, the UIW goes further and contends that certainconduct engaged in by ACT during 1981 not only wasunlawful6 but had the effect of dissipating the UIW's ma-4 As ACT is the admitted successor to LDC at Louisville, I generallyrefer to it rathei than to Respondents in the plural3 As we see later herein, negotiations in July-August 1981 for a renew-al contract broke down ACT would not bargain on the ground that aQCR existed This position was based, at least in part, on the fact that on5-20-81 a rival union filed a petition for representation in Case 9-RC-13768 The General Counsel does not allege in this case that Respondentviolated Sec 8(a)(5) by declining to bargain in July-August 1981 SeeTelautograph Corp, 199 NLRB 892 (1972) Although the Board overruledTelautograph in 1982, It has determined to treat such action on a prospec-tive basis Houston Coca-Cola Bottling Co, 265 NLRB 766 fn 2 (1982),Forrester Beverage Corp, 265 NLRB 285 fn 3 (1982)6 In this the UIW refers to and relies on findings It anticipates Admin-istrative Law Judge Robert M Schwarzbart will make (and which theBoard will adopt) in some Region 9 consolidated cases which he appar-ently heard beginning around March 30, 1982 The allegations of thesecases are described later herein LOUISIANA DOCK CO445jorny support It therefore relies on the well-establishedprinciple that an employer cannot avoid its duty to bar-gain by showing a loss of majority which it has causedby Its own unfair labor practicesFinally, as an ancillary argument the UIW contendsthat certain Region 15 cases heard by me (hearing closedApril 13, 1983) will establish that the Respondent unlaw-fully refused to bargain in good faith with the UIW in1981 for a renewal contract, and that the contract whichexpired by its terms on August 19, 1981, provided forrecognition of the UIW in a five-site unit which includedLouisville Although not expressly articulated, implicit inthis argument is the premise that it is irrelevant for us tofocus on the contention by ACT that Louisville was aseparate unit 7For its part ACT argues(1)the pleadings and issues tried here are limitedstrictly to Louisville and that any finding by me in theRegion 15 cases is not binding in this case,(2)the UIW lost its majority status following a strikein July-August 1981 as shown by a variety of objectivefactors,(3)any findings in the Region 9 cases pending beforeJudge Schwarzbart are irrelevant and may not be consid-ered because there is no pleading in this case that theunfair labor practices alleged in those cases caused theUIW's loss of majority here' and(4)as the UIW lost its majority support long beforeFebruary 1982, there could not have been a QCR whenACT recognized Teamsters Local 89 on February 15,1982 (and, therefore, the Midwest Piping argument is in-applicable and the complaint is left without any legalfoundation)B Background1 Corporate organizationAmerican Commercial Lines, Inc (ACL), a Delawarecorporation with an office in Houston, Texas, is a hold-ing company providing various administrative and finan-cial services to its subsidiary firms 9 Louisiana DockCompany (LDC) is one of those subsidiaries as is Ameri-can Commercial Terminals, Inc (ACT) American Com-mercial Barge Line Company (ACBL) is anotherLDC is a Louisiana corporation with places of busi-ness at Mound City and Hennepin, Illinois, and Harahanand Westwego, Louisiana LDC does marine repair,service, and fleetingAt Louisville, Kentucky, ACT operates a barge coalloading facility, and the firm also manufactures manholecovers there ACBL transports freight throughout theseveral States and has an office at Jeffersonville, Indiana7 There also seems to be an unexpressed premise in this ancillary argu-ment that a finding in the New Orleans case of a five-site bargaining unit,including Louisville, will have a type of res Judicata effect in this case8 ACT cites and relies on Cadillac Mfg Corp, 232 NLRB 586, 589(1977)9 I take official notice of the Board's July 27, 1982 decision in MacTowing, Inc, 262 NLRB 1331 (1982) As of the time of that proceeding,ACL, as described by the Board, was only an intermediate holding com-pany with Texas Gas Transmission Corporation owning 100 percent ofACL's stockIn the Region 15 cases pending before me is an organi-zation chart (G C Exh 8) current as of January 1, 1981,for Texas Gas Transmission Corporation (Texas Gas), itssubsidiaries and affiliates I take official notice of thatdocument in order to supplement the description of thecorporate organization here According to that chart,Texas Gas divides its operation into five main functionsor divisions corporate, gas transmission services, inlandwaterways services, trucking services, and oil-gas explo-ration and production Only two of those divisions,inland waterways services and trucking services, reportthrough ACL 10 These two overall functions are subdi-vided into groups barging, manufacturing, marine serv-ices, and terminals in the case of inland waterways serv-ices As the acronym firms involved here fall under thegroups of the inland waterways services, I need not listthe groups under the trucking services functionOn the chart LDC is the only firm listed under marineservices, and ACT is the only firm listed under the ter-minals group (ACBL) falls under the barging group 112 The pertinent contractual provisionsBy a collective-bargaining agreement dated August 19,1976 (G C Exh 7), and effective by its terms to mid-night, August 19, 1981,12 LDC recognized the UIW asthe exclusive collective-bargaining agent of LDC's em-ployees in the following unitAll employees at its Harahan and Westwego, Lou-isiana, fleeting and repair facility, its Cairo, Illinois,fleeting and repair facility, and at its coal transferfacilities located at Hall Street, St Louis, Missouri,Columbia Bottoms, St Louis County, Missouri, andat Louisville, Kentucky, excluding all office andclerical employees, professional employees, guardsand supervisors, as defined in the National LaborRelations ActNotwithstanding the listing of locations in the forego-ing description, Robert W Kilroy" testified that theLouisville, Hall Street, Columbia Bottoms, and Hennepinlocations or units (the testimony is a bit uncertain as towhether he meant locations or units) did not come intoexistence until after August 1976 (Tr 125) In a one-pageagreement dated March 17, 1978," LDC and the UIWagreed in relevant parts as followsThis is to verify that a representative from theunion advised us that they had pledge cards for100% of the employees of Louisiana Dock Compa-As shown on the chart, two other ancillary functions also reportthrough ACL, a commercial credit company and a dredging firm" Mac Towing and Inland Tugs Co, mentioned in Mac Towing, id,also are among the firms listed under the barging group12 The parties refer to such contract as the master agreement" Previously employed by ACBL in Jeffersonville, Indiana, as vicepresident of labor relations, Kilroy left the Company at some pointbefore the Instant hearing to reenter private law practice While em-ployed by ACBL, Kilroy administered the contract between ACT andthe UIW" The agreement is one of several addenda attached to the mastercontract (G C Exh 7), to the extent the master agreement pertains toLouisville (Tr 128, 166, 220) 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDny coal transfer facility located at Louisville, Ken-tuckyThe 1978 agreement then recites that LDC recognizesthe UIW to be the sole bargaining agent for "the em-ployees" at the Louisville terminal The parties furtheragreed "to the terms and conditions of an Agreementdated August 19, 1976, between the company and theunion and accept the Cairo Addendum dated January 15,1977" Exceptions were made concerning the pay ratesof certain classifications The addendum for Cairo, Illi-nois, also a one-page document, itself sets out certainclassifications, wage rates, and paid holidays3 Related litigationa Background litigationAlready mentioned is the Board's decision in MacTowing, Inc , supra Because that proceeding Involved aUC petition in Case 9-UC-174, there is substantial dis-cussion of the corporate organizationOn the other side of the ledger is the case of Seafarers'International Union (American Barge Lines), 244 NLRB641 (1979), involving Case 14-CB-3849 and the Seafar-ers' exclusive hiring hall arrangementOf more recent vintage is the March 31, 1983 decisionof Administrative Law Judge Thomas D Johnston in aconsolidated proceeding involving 15 cases (13 "CA"and 2 "CB"), beginning with Case 9-CA-14657 That de-cision of 177 pages is too lengthy to summarize here, butI observe that it involved allegations of violations of Sec-tion 8(a)(1), (2), (3), and (5) and Section 8(b)(3) of theAct That decision is numbered as JD-133-83b Before Judge Robert M SchwarzbartOf closer relevance to our case are the cases pendingbefore, Administrative Law Judge Robert M Schwarz-bart Counsel for the UIW represented on the recordhere that the cases were tried before Judge Schwarzbartbeginning about March 30, 1982 (Tr 145) As no partydisputes that representation, I accept it as being essential-ly accurate To better understand one of the principal ar-guments of the UIW, it is necessary that we consider thenature of the allegations pending decision by JudgeSchwarzbartOn June 12, 1981, the General Counsel, through theRegional Director for Region 9, issued an amended com-plaint in Case 9-CA-16703 in which he alleged thatACT had violated Section 8(a)(1) and (5) of the Act byfailing, since on or about September 15, 1980, to deductunion dues from the wages of John Doss and JoeKnight This was followed on August 13, 1981, by acomplaint in Case 9-CA-17053 alleging that LDC hadviolated Section 8(a)(1) and (5) of the Act by failing,since on or about June 12, 1981, to honor the UIW'sdemand that 14 unit employees be discharged, under acontractual union-security provision, for failure to payunion dues 15 The 14 names are16 Although the complaint alleges an overall unit of the five locationsof Harahan, Westwego, Cairo, Hennepin, and Louisville, it is clear thatthe 14 workers were Louisville employeesTony ArnoldKevin McCoyKelvin BennettBilly RiceWilliam DuVallMike RitchieMark FerreeRon TomesRon HouseJack VoylesRick JenningsJim WilliamsJoseph MayTerry WilliamsA third complaint issued on November 27, 1981, inCase 9-CA-17553-1,-2,-3, in which it is alleged thatACT and LDC violated Section 8(a)(1), (3), and (5) ofthe Act by hiring 15 named employees between April 21,1981, and July 29, 1981, without utilizing the UIW'shiring hall, and Section 8(a)(1) and (5) of the Act by im-plementing, in May 1981, through Foreman John Doss,alleged to be a statutory supervisor, a health and welfareplan, and since on or about May 15, 1981, by repudiatingcertain contractual provisions pertaining to (1) notice tothe UIW of job openings, and (2) a hiring hall procedurewhereby the UIW is to be the sole and exclusive sourceof referral of employees for employment As with thesecond complaint, an overall unit was alleged The firstcomplaint, against ACT only, initially alleged that theLouisville employees alone constituted an appropriateunit The complaints in all three cases were amended attrial to allege in the alternative that either the Louisvilleor overall unit was appropriate (C P Exhs 8, 9, 10, Tr32) ACT and LDC denied the allegations of wrongdo-ingAt the instant hearing (Tr 170-175), and in its brief (atp 6), the UIW offered the complaints and answers in thethree foregoing cases, not to establish the truth of the al-legations, but for the purpose of showing the nature ofallegations pending before Judge Schwarzbart, and coun-sel requested that I take official notice of the documents(C P Exhs 2-10) I rejected the offer of the documents(Tr 223) At page 6 of its brief the UIW requests that Ireconsider my rulingOn making such reconsideration it appears immaterialwhether I actually receive the documents or not Asformal pleadings in a proceeding before this agency, theyare subject to being officially noted Accordingly, I takeofficial notice of such documents and their allegationsfor the limited purpose of understanding the backgroundcontext of the instant case and the nature of the UIW'sargument here To assure that the documents remainwith the record, I hereby reverse my ruling and receiveCharging Party's Exhibits 2-10 Because the remainingrejected documents, Charging Party's Exhibits 11-13,relate to the New Orleans cases also pending before me,I shall receive those exhibits as wellc Before mePending before me for decision is a group of cases16 inwhich, as here, LDC and ACT are the named Respond-16 Cases 15-CA-8234, 15-CA-8317, 15-CA-8489, and 15-CA-8680 arecovered by a consolidated complaint issued October 7, 1982 A copy ofthat complaint appears in this record as C P Exh II Case 15-CA-8736is covered by a complaint Issued October 20, 1982 No copy of It is in-cluded in this record, but I take official notice of its existence as well asthe answer thereto LOUISIANA DOCK CO447ems Those cases were tried in New Orleans, Louisiana,on October 27-29, November 15-17, 1982, and April 11-13, 1983 The General Counsel's principal allegationthere is that the collective-bargaining agreement ofAugust 19, 1976, through August 19, 1981, constitutes acontractual recognition by Respondents of the UIW in afive-site unit consisting of Harahan and Westwego, Lou-isiana, Cairo and Hennepin, Illinois, and Louisville, Ken-tuckyIn the July-August 1981 bargaining sessions the Re-spondents (with Vice President Robert W Kilroy astheir spokesman) took the position that although therewas one master agreement, it, with the various addenda,covered five separate bargaining units, and, moreover,that the Respondents would decline to bargain regardingthe Louisville employees because there was a "questionconcerning representation" (Tr 121, 131) There is noelaboration of that position in this record 17The UIW, with Attorney Irwin Cutler (its counselhere) as its spokesman on this issue, took the positionthat only a multilocation unit had been created and exist-ed under the 1976-1981 contract, and that the UIWwould not bargain for a portion of the overall unit Thus,did the bargaining stalemate and the contract expireCertain changes LDC implemented at the Louisiana lo-cations on and after August 20, 1981, are alleged in thosecases to constitute illegal unilateral changes4 Procedural mattersa The UIW's motion to consolidateOn September 20, 1982, the UIW sought to have theinstant case consolidated with Cases 15-CA-8234 et seq(G C Exh lcc) ACT, LDC, and ACL each filed an op-position to the motion to consolidate By his Order datedOctober 15, 1982• Associate Chief Administrative LawJudge John M Dyer denied the motion to consolidatebut provided that the same administrative law judgewould be assigned to hear both cases (G C Exh 1r)In his Order Judge Dyer also granted the September28, 1982 motion of ACL to intervene in the instant caseACL had moved to intervene on the basis that complaintparagraph 2(j) alleges ACL to be a single integrated en-terprise with ACBL, ACT, and LDC At the instanthearing the General Counsel's motion (G C Exh 2, Tr27) to delete complaint paragraph 2(j) was granted (Tr49) At the close of the trial the General Counsel an-nounced that ACL is named only for commerce reasons,and that no remedial relief is sought from ACL (Tr222)b The General Counsel's motion to amendAs earlier noted, the complaint issued in this case onJune 3, 1982 In paragraph 4(a) of the complaint theGeneral Counsel alleges that Respondents granted recog-nition to Teamsters Local 89 in a unit described in lan-guage which tracks the contractual description set forth17 The testimony in the New Orleans case is more detailed, on this andother topics, than it was in this hearing at Louisville The only testimonycovering the July-August 1981 bargaining in this case came from Kilroywho, as shown above, testified only briefly concerning itabove The complaint further alleges, in paragraph 4(b),that ACT and Local 89 entered into a contract onMarch 12, 1982, covering the employees in the foregoingunit, and paragraph 4(c) alleges that Respondents recog-nized Teamsters Local 89 and entered into the collec-tive-bargaining agreement "notwithstanding the existenceof a real question concerning representation among theemployees in the unit described above in paragraph 4(a),by virtue of the fact that at all times material herein, theSeafarers has been the designated exclusive collectivebargaining representative of Respondents' employees inthe unit described in paragraph 4(a), and the Seafarershas been recognized as such representative by Respond-ents" As we shall see momentarily, that paragraph con-tinues in the complaint, but it is important to knowbefore going further that the General Counsel was clear-ly describing the unit claimed by both the Teamsters andthe UIW as a unit confined to the Louisville employeesAt the beginning of the instant hearing, the GeneralCounsel moved to amend paragraph 4(c) of the com-plaint by inserting a description of the overall unit be-tween the sentence ending above with the words "hasbeen recognized as such representative by Respondents,"and the next sentence which begins with the wordsSuch representation has been embodied in a collec-tive-bargaining agreement which is effective by itsterms for the period from August 19, 1976 untilAugust 19, 1981, and at all times material herein,the Seafarers, by virtue of Section 9(a) of the Act,has been, and is now, the exclusive representative ofall the employees in the unit described above inparagraph 4(a) for the purposes of collective bar-gaining with respect to rates of pay, wages, hoursof employment and other terms and conditions ofemploymentThe proposed amendment, in evidence as General Coun-sel's Exhibit 2, repeats the final sentence just quotedexcept for one significant phrase Thus, where the origi-nal contains, as quoted above, the allegation that the Sea-farers (the UIW) has been, and is now, the exclusive rep-resentative of all the employees in the unit "describedabove in paragraph 4(a) for the purposes," the amend-ment substitutes "in the unit described above in this para-graph for the purposes of collective bargaining with re-spect to rates of pay " in lieu of the original refer-ence to paragraph 4(a) (Emphasis added )Respondents objected vigorously to the General Coun-sel's motion to amend paragraph 4(c) of the complaint onthe basis of surprise, and particularly on the basis thatthe proposed amendment would drastically alter thenature of the case Respondents contended that theywere not prepared to litigate a multifacility unitCounsel for the General Counsel conceded that theRegion knew since August 1982, based on instructionsfrom the General Counsel's Advice Division in Washing-ton, that paragraph 4(c) was to be amended, but arguedthat the amendment would not make any substantivechange The UIW argued in support of the GeneralCounsel's position There is no contention that Respond-ents received any advance notice that such an amend- 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment was going to be offered Vyrone Cravanas one ofthe General Counsel s trial attorneys did represent onthe record that the week before trial he had discussedwith Attorney Vance Miller something (unspecified)about either this topic or the possibility of stipulatingabout findings made in the New Orleans case as applicable to the instant case (Tr 44) Attorney Vance Millerresponded on the record that he is the attorney for ACLthat he has never represented ACT or LDC and thatthe proposed language was not identical with the Ianguage Attorney Cravanas discussed with him on the telephone Moreover Attorney Vance Miller representedthat he informed Attorney Cravanas that Cravanasshould send him a written copy of the proposed language as well as a copy to Attorney David W Miller(Tr 44) There is no dispute that the first time the General Counsel furnished copies of the proposed amendment was at the beginning of the hearing Indeed DavidW Miller counsel for Respondents LDC and ACT represented on the record that the first indication he recoved that there was to be any amendment to the coinplaint came the very morning of the instant heanng (Tr25-26 27)I denied the General Counsel s motion to amend (Tr49) Later in the hearing before Respondents openedtheir case in chief, the UIW requested that I reconsidermy ruling and allow the amendment even if it meantgranting Respondents a continuance in order to preparefor the new allegation (Tr 162-163) I declined to do soIt is clear that due process means more than an inquiryinto whether one party or the other will be prejudicedfrom a substantive standpoint by an amendment to apleading While a continuance can be granted in somesituations that is a discretionary matter depending upongood cause shown In the circumstances of this casewhere the General Counsel knew for several months thatthe complaint was to be amended in a very significantway but made no effort to do so until the morning of thetrial, and where the attorney for Respondents had notbeen contacted prior to the trial and alerted to the natureof the proposed amendment, much less furnished a copyof the proposed language and where as here there areparties in addition to the administrative law judge whotraveled to the hearing from other cities at the cost oftime and expense to the budgets of the parties and theagency it seems that good cause was not shown forgranting the amendment and that due process would bedenied by granting the same Accordingly I denied themotion to amend and the suggestion that a continuancebe granted The General Counsel rested without furtherado on this topic (Tr 159)c The UIW s special appealBefore it rested the UIW announced its intention tofile a request for special permission of the Board toappeal my ruling denying the General Counsel s motionto amend paragraph 4(c) of the complaint (Tr 51, 167) Ileft the record open long enough for the parties to recove copies of the transcript so that the request for special permission to appeal and the consideration of suchrequest could be based upon a review of the record (Tr169 224-228)Dated January 31 1983 the 16 page request of theUIW for special permission to appeal with appendicesA-H (vanous charges petitions pleadings and relateditems from this and other cases) thoroughly set forth theCharging Party s position In its 15 page reply of February 9 1983 the Respondents opposed the UIW s requeston several grounds including a contention that theCharging Party was without standing to appeal thedenial by an administrative law judge of the GeneralCounsel s motion to amend a complaint•at least wherethe General Counsel rests without filing a similar appealor otherwise joining or adopting the Charging Party s request The UIW filed a brief responseBy telegraphic order dated February 2, 1982, I closedthe hearing and the record and set a date for receipt ofbriefs On February 16 1983 the Board issued its orderrulmg that theCharging Party s request for special permission toappeal Administrative Law Judge s ruling denyingGeneral Counsel s motion to amend complaint isdeniedThe UIW expressed the opinion at the hearing that theGeneral Counsel by failing to take a special appeal wasnot waiving the right to file an appropriate exception tomy ruling (Fr 169) That is doubtlessly true for thefunction of special appeals is not to supplant the exceptions procedureC The Facts in this Case1 The 1981 contract negotiationsThere is no dispute that the master agreement with alladdenda expired by its own terms on August 19 1981Prior to the contract s expiration representatives of theparties met on July 10-11 and August 19, 1981, for thepurpose of negotiating a new agreement covering certainlocations The UIW sought to bargain for an overall unitof the five locations of Harahan and Westwego Louis'ana Cairo and Hennepin, Illinois and Louisville Kentucky ACT, with Kilroy as the Company s spokesman,declined to bargain as to the Louisville employees on theground that a question concerning representation existedthere and that ACT would not therefore negotiate concemmg the Louisville employees (Fr 120-122 131) Negonations broke down at that point2 The 1980 strike and the 1982 layoffKilroy testified without contradiction that the Seafarers International Union the UIW s parent organizationpicketed the Louisville facility from about July 14, toabout August 11, 1980 (Fr 213) 18 A list showing employees on the Louisville payroll by week from the weekending July 6 1980, through March 28 1982 was recoved in evidence as Respondent s Exhibit 2While the testimony does not describe this event as astrike and although I make no finding that it was astrike, I shall refer to the failure to work as a strike in18 The purpose of the picketing s not revealed in the record LOUISIANA DOCK CO449this decision for the purpose of descriptive convenienceDuring the 1980 strike, none of the nine unit employeesreported to work By the week ending August 24, 1980,ACT had a payroll of six new employees None of thosewho failed to work during the strike returned to workimmediately There is no evidence that the prestrike unitof nine employees was permanently replacedEventually four employees of the prestrike unit of nineemployees returned to the payroll John Doss and JoeKnight the week ending October 12, 1980, Billy Jamesthe week ending April 12, 1981, and Richard Carter theweek ending December 6, 1981 Doss was "Transferredto Foreman" the week ending April 19, 1981 (R Exh 2,p 4), and is not thereafter listed among the unit employ-eesDuring the period of mid-August 1980 to mid-May1981, ACT hired additional workers until the unit levelreached 16 employees The unit size remained around 15to 16 employees for most of the weeks thereafter untilJanuary 29, 1982, when 519 of 16 unit employees werelaid off The unit remained at 11 employees on the activepayroll through the week ending March 28, 1982, theclosing date of Respondent's payroll exhibit MarthaBrown, ACBL's payroll supervisor, testified that her de-partment prepares the ACT payroll, and that at somepoint after April 1, 1982, all five of the employees laidoff in January were recalled (Tr 178, 182)3 Louisville employees sign with Teamsters andIRA in 1981It is undisputed that about March 10, 1981, MikeWorley, the UIW's port agent, sent letters to 14 Louis-ville employees advising them to pay the UIW's initi-ation fee of $75 and past due membership dues of $8 amonth Worley advised the employees that the moneyshould be paid no later than March 27 "in cash to theundersigned at 211 East Market Street, Jeffersonville, In-diana" (R Exh 3a)By letters dated about March 28, 1981, with copiessent to ACT, Worley reminded the employees that ifpayment for dues and fees was not received by April 3,"the Union is requesting your dismissal" (R Exh 3b) Inletters dated about May 28, 1981, Worley informed theemployees that under the contractual union-securityclause, article II, section 6, the employees were requiredto join the UIW within 31 days after being hired andthat such was a condition of employment The letters no-tified each employee of the total amount he owed forMarch-May 1981, and advised them that if paymentwere not received by a certain date, June 5 for at leastsome, "the Union will demand that the company dis-charge you for failure to comply with Article II Section6 of the Agreement" (R Exh 3c) The parties stipulatedthat the following 14 employees received the letters (Tr200-201)19 Joseph May, Kevin McCoy, Wilson Rice, Ron Tomes, and JackVoyles All five had been hired after the 1980 strike One, Wilson Rice,previously had been laid off on December 4, 1981, and had been recalledthe week ending January 24, 198220 There is no Billy Rice on the 1980-1982 payroll list (R Exh 2)There is one Billy James and a Wilson Rice The record also contains anauthorization card Wilson Rice signed for Teamsters Local 89 on MayTony ArnoldKevin McCoyKelvin BennettBilly Itice2•William DuVallMike RitchieMark FerreeRon TomesRon HouseJack VoylesRick JenningsJim WilliamsJoseph MayTerry WilliamsThe parties stipulated that none of the 14 employeespaid the money demanded by the UIW (Tr 202) Theparties further stipulated that about June 12 and 23, 1981,ACT received letters from the UIW demanding thatACT discharge the 14 above-named employees, thatACT did not discharge any, and that such failure to dis-charge is one of the issues in the case pending decisionby Administrative Law Judge Robert M Schwarzbart(Tr 206)Unit employee Mike DuVall testified on cross-exami-nation that the employees discussed the UIW's demandletters they had received, and because they did not wantthe UIW, they took their chances and did not pay (Tr205)In May 1981 DuVall and the others discussed the ideaof securing representation by another union, and DuVallthereafter went to the Teamsters Local 89 hall where hemet and conferred with Business Agent Robert Winstead(Tr 185, 194) A couple of days later DuVall secured au-thorization cards which he and unit employee JoeKnight distributed Between May 22 and 29, 1981, 12employees signed cards, copies of which are in evidence,for Teamsters Local 89 21Respondents sought to prove through DuVall, andthrough nine other unit employees waiting to testify, thereasons why the employees sought other union represen-tation The UIW objected on the basis that an inquiryinto their subjective reasoning would be irrelevant be-cause the relevant test is whether the unfair labor prac-tices alleged in the various related cases served, as amatter of law, to cause any disaffection of the Louisvilleemployees for the UIWAt page 13 of its brief, the UIW argues that the unfairlabor practices alleged in these other cases "are by theirnature such as would undermine the UIW and cause em-ployees to view it as an ineffective bargaining agent"Respondents argued at trial (Tr 104, 107, 132) and intheir brief (at 13-14, 16-17) that the complaint does notallege by fact or theory that the UIW lost its majority asa result of any conduct by Respondents, and the Re-22, 1981 (R Exh If) By omitting "Billy Rice' from the above list, leav-ing 13 names and substituting Wilson Rice bringing the total to 14 names,and adding Billy James and Joe Knight, the only 2 employees on thepayroll who were employed prior to the 1980 strike, then the resultinglist of 16 employees would match the payroll list for the week of mid-May through well past June 198121 The 12 employees areA Anton Arnold, JrJoseph A MayWilliam M DuVallKevin B McCoyMark A FerreeWilson Brooks RiceRonald L HouseMichael RitchieRiche L JenningsJames E WilliamsJoseph D KnightTerry L Williams 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondents objected to the UIW raising this matter at trialor on briefI sustained the UIW's objection (Tr 191), and Re-spondents made an offer of proof that the 10 employeeswould testify that around late April to early May 1981,the employees discussed the fact that they no longerwished to be represented by the UIW, and wantedTeamsters Local 89, because of a personal dislike forMike Worley, the UIW's port agent, for the manner inwhich he conducted himself, because they wanted astrong union which was situated locally, and becausethey felt they not only had received inadequate represen-tation by the UIW, but in fact had been represented totheir detriment They also would testify that no officialsof Respondent had caused them to want to be represent-ed by the Teamsters rather than by the UIW (Tr 192-193) 22Although Respondent argued that it should be permit-ted to show that no alleged unfair labor practices causedthe disaffection of its employees from the UIW, I deniedtheir motion that the employees be permitted to testifyon this point (Tr 193) 23 Subjective evidence of thatnature is irrelevant C F Martin & Co, 252 NLRB 1192fn 2 (1980)During this same timeframe another labor organizationapparently secured some authorization cards from someof the Louisville employees, for the parties stipulatedthat on May 20, 1981, the Inland Rivermen's Associa-tion, IRA herein, filed a petition in Case 9-RC-13768seeking to represent all production and maintenance em-ployees, including leadpersons, at the Louisville facility,that such case was consolidated with the petition subse-quently filed by Teamsters Local 89 on August 19, thaton December 3, the IRA requested withdrawal of its pe-tition, and that on December 8, 1981, the Regional Di-rector approved the IRA's withdrawal request (Tr 78)As a result of the competing interest by the IRA,Teamsters Representative Winstead held a meeting onAugust 15, 1981, attended by 13 of the Louisville em-ployees and also by the IRA The competing unionsagreed that the attending employees would vote onwhether they wanted Teamsters Local 89 or the IRA,and that the loser would drop out of the race Winsteadtestified without contradiction that the employees voted12 to 1 for the Teamsters by secret ballot (Tr 76, 96)By letter dated August 18, 1981, Teamsters Local 89,by Winstead, advised ACT that its leadmen, mechanics,laborers, and maintenance employees, excluding profes-sional employees, guards, and supervisors as defined inthe Act, and all other employees, had voluntarily joinedLocal 89 The Teamsters therefore requested recognitionas the exclusive bargaining representative (G C Exh 4)The next day Local 89 filed a petition in Case 9-RC-23 The parties stipulated that the General Counsel and the UIW do notcontend, as a factual matter, that a majority of the Louisville employeesdesired to be represented by the UIW after May 22, 1981 (Tr 114-116)23 Respondents apparently wanted such evidence in the record in theevent it was determined that the allegations pending before JudgeSchwarzbart were deemed to be relevant and admissible as constituting(assuming findings upholding the allegations) the cause which, as a matterof law, would tend to bring about any disaffection of the Louisville em-ployees for the IJIW13876 for certification as a representative of the employ-ees in the same unit Winstead had described in his letterto ACTACT, by letter dated August 21, 1981, ACT, fromKilroy, acknowledged Winstead's recognition requestletter, denied the request, and suggested that Local 89"pursue the matter via an RC Petition with the NationalLabor Relations Board" (G C Exh 5) A hearing wasscheduled on the petition for December 8, 1981, and sub-sequently was twice postponed with the final date of thehearing scheduled for February 15, 1982 (R Exh 6) Byhis order dated February 19, 1982, the Regional Directorapproved Local 89's February 15 request to withdrawthe petition in Case 9-RC-13876 (R Exh 7) This leadsto our next topic which is ACT's recognition of Team-sters Local 89 on February 15, 19824 ACT recognizes and signs with Teamsters Local89 in 1982Robert Winstead, business agent of Teamsters Local89, testified that he called a meeting of the employees onFebruary 14, 1982, and recommended that they engagein a recognitional strike in order to avoid litigation andto obtain the protection of a contract By secret ballotthe employees voted 10 to 1 in favor of conducting sucha strike (Tr 82) Respondent's payroll list reflects thatfor the week ending February 14, 1982, there were 11employees on the (active) payroll Five employees,Joseph May, Kevin McCoy, Wilson Rice, Ron Tomes,and Jack Voyles, it will be remembered, were laid off onJanuary 29, and not recalled until after April 1, 1982Winstead arrived at the ACT facility at about 7 30a m on February 15, 1982, and established a picket lineEight of the 11 current employees in ACT's Louisvilleunit participated in carrying picket signs bearing thelegend, "Employees Of American Commercial TerminalOn Strike" Winstead testified that the legend possiblyconcluded with the words, "For Recognition" (Tr 84)He testified that two or three employees crossed thepicket line to workFormer Vice President of Labor Relations Robert WKilroy testified that he learned of the strike on his arrivalat work,24 that ACT President D Ray Miller told himto do whatever was necessary to get the men back towork, and that Kilroy went to the scene where he ob-served the eight employees, whom he knew on sight,picketing Approaching Winstedd, Kilroy asked whatwas happening Winstead informed him that the employ-ees were on strike for recognition and would continuestriking until they had recognition Kilroy walked overto the employees and asked them individually, "If thiswas what they wanted" Each nodded affirmatively orresponded "yes" (Tr 143, 149) Respondents contendthat Kilroy's poll was proper under White Castle System,224 NLRB 1089, 1090 (1976), whereas the UIW arguesthat the poll was impermissible under Struksnes Construc-tion Co, 165 NLRB 1062 (1967), and contends that Bush-24 Both Winstead (Tr 67) and Kilroy (Tr 141) testified that there hadbeen no communication between Local 89 and ACT after August 1981regarding the Louisville employees LOUISIANA DOCK CO451nell's Kitchens, 222 NLRB 110 (1976), is distinguishableon its facts The General Counsel does not address Kil-roy's poll either in complaint or brief 25Winstead said he also had authorization cards from thethree employees who had crossed the picket line towork It is undisputed that Kilroy did not ask to see thecards and they were not shown to him Kilroy inquiredwhether Winstead had a recognition agreement withhim, and the Local 89 representative produced onewhich Kilroy read and signed on the spot (G C Exh 6,Tr 70, 88, 143, 149) The men returned to work, Win-stead and Kilroy subsequently met to bargain for a col-lective-bargaining contract, agreed to, and executed, a22-page -.greement, plus schedules, effective from March12, 1982, to midnight March 15, 1985 (G C Exh 3) All11 unit employees on the payroll signed the contract asthe "Committee" Winstead testified that the employeesratified the contract about March 12 (Tr 91, 94), andthat the contract was placed into effect (Tr 98)The bargaining unit is described in article one of thecontract as followsAll production and maintenance employees em-ployed by the Employer at its 2041 River Road,Louisville, Kentucky facility, including lead per-sons, but excluding all office clerical employees andall professional employees, guards and supervisorsas defined in the ActD Contentions of the PartiesIt is well for us to review the allegations of the com-plaint and the parties' contentions The complaint ofJune 3, 1982, alleges that Respondents (really ACT asthe successor of LDC), unlawfully assisted TeamstersLocal 89 under Section 8(a)(1) and (2) of the Act by rec-ognizing Local 89 on February 15, 1982, as the exclusivebargaining representative of the Louisville employeesand by entering into a contract with Local 89 on March12, 1982, covering such employees notwithstanding theexistence of a real "question concerning representation"(QCR), regarding the Louisville employees by virtue ofthe fact that the UIW claimed to represent such unitThe recognition and collective-bargaining contract alsoare alleged as being violative of Section 8(a)(5) becausesuch was undertaken by Respondents without notice tothe UIWAs represented at the hearing (Tr 137), and as setforth in its brief (p 4), the General Counsel argues thatthe allegations of the complaint are sustained on the basisof Midwest Piping, 63 NLRB 1060 (1945) That is, ACTfailed to remain neutral in the face of competing claimsby different labor organizationsThe UIW joined that position at the hearing (Tr 137)Expressing the view that such theory would resolve thecase, and that it would not be necessary to reach thequestion of whether unfair labor practices litigatedbefore Administrative Law Judge Robert M Schwarz-bart (Region 9 cases), and before me (Region 15 cases),25 Such a poll is tested under the standards of Thomas Industries, 255NLRB 646 (1981), rather than under Struksnes Hutchison-Hayes Interna-tional, 264 NLRB 1300, 1304 of Judge Jerrold Shapiro's decisiondissipated the UIW's majority here,' the UIW's attorneycontinued (Tr 138)However, if, for some reason, the AdministrativeLaw Judge does not find a violation of that theorythen we would ask that you await the decision ofJudge Schwarzbart and your own decision in theother case and consider the impact of those unfairlabor practices on the dissipation of the Union's ma-jority in the matter here before you in this caseAt the hearing the Respondents argued that there is nopleading here that the UIW lost its majority status be-cause of any unfair labor practices of Respondents (Tr104, 107, 132) 26 In their brief Respondents reiteratetheir position that the question of whether any unfairlabor practices dissipated the UIW's majority is notproperly an issue in the case (Br at 13-14, 16-17)Respondents defend on the basis that the UIW lost itsmajority status following the July 1980 strike as shownby several factors includingI' The change in the employee complement2 The refusal of the employees hired after thestrike to become members of the UIW and their re-fusal to tender initiation fees and dues3 The demand for discharge by the UIW of 14out of 16 unit employees' 4 The discussions between employees in Apriland May 1981 during which time they stated theydid not wish to be represented by the UIW and in-stead desired to have Local 89 as their representa-tive 275 The fact that a majority of ACT's employeesexecuted authorization cards on behalf of Local 89during the last week of May 1981 286 The majority support for Local 89's recogni-tion strike in February 1982 29Respondents further argue that there was no QCR be-cause the UIW had lost its majority status and Local 89had proved its majority status The General Counseldoes not address the question of whether the UIW hadlost its majority status, and the UIW counters Respond-ents' argument by asserting that any loss of majority by26 Although counsel for the General Counsel do not advance thattheory in their brief, they did contend at the hearing that they might doso (Tr 105) At a later point in the trial they contended that the GeneralCounsel's principal theory does not preclude the,theory advanced by theUIW (Tr 136)27 There is no evidence in the record that the employees made theirdesires known to ACT29 Neither does the record support any finding that ACT becameaware of this fact before It granted recognition to Teamsters Local 89Nevertheless, Respondents argue at p 25 of their brief that such lack ofawareness of this and of the employee conversations listed in the preced-ing factor does not preclude considering the evidence for It has beenheld that even information which did not come to light until after an em-ployer's withdrawal of recognition from the labor union should be considered as substantiating proof of the union s loss of majority status Bell-wood General Hospital v NLRB, 627 F 2d 98 (7th Cir 1980) "29 Respondents do not explain this assertion because the numbers showonly a 50-percent showing of support Respondents make no contentionthat the five employees on temporary layoff status should not be includedas part of the unit 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe UIW was brought about by Respondents' unfairlabor practices in the related cases pending before JudgeSchwarzbart The UIW contends that Respondents didnot have objective evidence on February 15, 1982, suffi-cient to support its recognizing the Teamsters in the faceof the incumbent UIW's claim of representative statusOn this latter point the UIW observes that Kilroy tes-tified that the strike was the only evidence he had of ma-jority support for the Teamsters (Tr 147) The UIWcontends that as the 8 employees on the picket line con-stituted only 50 percent of the bargaining unit's 16 em-ployees (11 employees on the active payroll and 5 ontemporary layoff status), Teamsters Local 89 did not ob-jectively represent a majority of the Louisville employ-ees Winstead did not present to Kilroy the authorizationcards previously signed by the three employees whocrossed the picket line to work (Tr 87)E Analysis and ConclusionsFirst of all, I agree with Respondents that the findingsin the New Orleans case pending before me are not bind-ing in this case The allegations respecting the unit aredifferent, and Teamsters Local 89 is not a party in theNew Orleans caseSecond, I disagree with Respondents' contention thatfindings in the cases before Judge Schwarzbart may notserve to establish, as a matter of law, that unfair laborpractices found there caused the dissipation of the UIW'smajority at Louisville It is immaterial that such a theoryis not alleged in the complaint, for a complaint need notallege a legal theory Nor does it matter that the GeneralCounsel has not advanced the theory at part of its posi-tion, for the UIW has done so on its own standing as theCharging Party So long as a charging party's theory canbe based on the allegations of the complaint, then acharging party is not restricted to the General Counsel'stheory of a violation•at least where, as here, the Charg-ing Party makes that theory known at the hearing Cadil-lac Mfg Corp, 232 NLRB 586, 589 (1977), cited andrelied on by Respondents, is inappositeAs for the UIW's argument that ACT's conduct underreview by Judge Schwarzbart caused any loss of majori-ty by the UIW, I note that the UIW does not articulatethe basis of this contention It is clear from the evidence,and without reference to ACT's offer of proof, that byMay 1981 there was substantial disaffection by unit em-ployees for the UIW The only complaint allegationwhich predates May 1981 is found in the initial com-plaint, and that allegation is concerned only with the fail-ure of ACT to deduct union dues from the pay of JohnDoss and Joe Knight since September 15, 1980It is well established that the alleged unfair labor prac-tices must be of such a character as to cause employeedisaffection, improperly affect the bargaining relation-ship, or to affect the UIW's status Abbey Medical/AbbeyRents, 264 NLRB 969, 977 (1982), Guerdon Industries,218 NLRB 658, 661 (1975) The failure to deduct uniondues of bargaining unit employees does not rise to thelevel of adverse impact created by, for example, the uni-lateral grant or withdrawal of increases in wages orfringe benefits Accordingly, I find that none of the alle-gations pending before Judge Schwarzbart have anybearing here 30Turning now to consider the effect of the 1980 stnke,it is clear that the Board has long held that new hiresand replacements for economic strikers are presumed tosupport an incumbent union in the same ratio as thosethey replace Pennco, Inc , 250 NLRB 716 (1980) Ac-cordingly, the changed employee complement followingthe 1980 strike does not constitute an objective factorserving to support the withdrawal of recognitionIn fact, ACT never expressly withdrew recognitionfrom the UIW It did so indirectly, of course, by recog-nizing Teamsters Local 89 on February 15, 1982Even if the allegations before Judge Schwarzbart aredismissed, Respondents can derive no support from suchdismissal because a failure by members to pay union duesdoes not justify a withdrawal of recognition PetroleumContractors, 250 NLRB 604, 607 (1980)As for the August 15, 1981 vote, there is no evidencethat Respondents became aware of that fact, the natureof discussions among employees in the spnng of 1981, orthe number of cards signed on behalf of the Teamsters,until after Respondents had recognized the TeamstersThese factors are therefore irrelevant See R .1 E Leas-ing Corp, 262 NLRB 373 (1982) Bellwood General Hospi-tal v NLRB, 627 F 2d 98 (7th Cm 1980), cited by Re-spondents, does not support a contrary argument In fact,Kilroy testified that his recognition of the Teamsters wasbased solely on a "majority" showing by virtue of thestrike Thus, when asked by UIW counsel Cutler if thestrike was the only evidence Kilroy had of their majoritysupport, Kilroy responded, "yes" (Tr 147)It is clear that the recognitional strike of February 15,1982, having only 8 of 16 unit employees participating,fell short of demonstrating that a majority of the unitsupported the Teamsters And Kilroy's poll, even ifproper, adds nothing because the number of strikers wasnot a majorityIn view of the foregoing, I conclude that Respondentsfailed to establish that the UIW lost its majority or that ithad a good-faith belief either than the UIW no longerrepresented the Louisville employees or that TeamstersLocal 89 represented a majority of such employees whenRespondents granted recognition to the Teamsters 31I therefore find that, as alleged, Respondents violatedSection 8(a)(2) of the Act on February 15, 1982, by rec-ognizing Teamsters Local 89 as the exclusive collective-bargaining representative of the Louisville employees,and on March 12, 1982, by ACT's executing a collective-bargaining agreement with Teamsters Local 89 coveringthose employees3• That is, the September 1980 failure to deduct union dues is insub-stantial, and the allegations in the other two complaints descnbe conductoccurring after the event rather than conduct causing the disaffection31 The established rule is that an employer can withdraw recognition ifit can demonstrate that, on the date of withdrawal and in a context freeof unfair labor practices, that the union in fact had lost its majonty status,or that the withdrawal was predicated on a reasonable doubt based onobjective considerations of the union's majonty status AbbeyMedical/Abbey Rents, supra at 969 (1982) The employer's burden is a"heavy one ' Distribution Services West, 262 NLRB 764 (1982), PenncoInc , 250 NLRB 716, 717 (1980) LOUISIANA DOCK CO453Although the complaint also alleges in paragraph 4(d)that Respondents violated Section 8(a)(5) of the Act byunilaterally recognizing and bargaining with the Team-sters, Respondents argue that no evidence was presentedshowing that such conduct was unilateral and that para-graph 4(d) should be dismissed This argument overlooksthe instant nature of the recognition by Kilroy From thenature of the recognition it may be presumed that noticewas not given to the UIW concerning the bargainingwith the Teamsters I therefore reject this argument Inany event, complaint paragraph 4(c), in conjunction withparagraph 6, also alleges a violation of Section 8(a) (5)by the recognition and execution of the contract with theTeamsters Accordingly, I find that, as alleged, Respond-ents violated Section 8(a)(5) of the Act when ACT rec-ognized the Teamsters and executed a contract with thatunionCONCLUSIONS OF LAW1 LDC and ACT each is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act2 The UIW and Teamsters Local 89 each is a labororganization within the meaning of Section 2(5) of theAct3 The appropriate bargaining unit isAll production and maintenance employees em-ployed by American Commercial Terminals, Inc , atits 2041 River Road, Louisville, Kentucky facility,including lead persons, but excluding all office cleri-cal employees, professional employees, guards, andsupervisors as defined in the National Labor Rela-tions Act4 At all material times the UIW has been the exclu-sive bargaining representative of the employees em-ployed in the unit described above in paragraph 35 By unilaterally withdrawing recognition of the UIWand recognizing Teamsters Local 89 on February 15,1982, as the exclusive bargaining representative of theemployees in the appropnate unit descnbed above inparagraph 3, and by unilaterally entering into a collec-tive-bargaining agreement on March 12, 1982, withTeamsters Local 89 covering the employees in said ap-propriate unit at a time when Local 89 did not representa majority of the employees in such appropriate unit, Re-spondent ACT has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1), (2),and (5) of the Act6 The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theActTHE REMEDYIn view of the foregoing, I shall recommend, amongother provisions, that Respondent ACT be ordered tocease and desist its illegal conduct, to withdraw recogni-tion from Teamsters Local 89, to cease giving effect tothe contract with Teamsters Local 89, or to any modifi-cation, renewal, or extension of such agreement, and torecognize and bargain, on demand, with the UIW as theexclusive bargaining representative of the employees inthe appropriate unit descnbed above in Conclusion ofLaw 3 32[Recommended Order omitted from publication ]32 Neither the General Counsel nor the UIW has requested any specif-ic remedial order such as requiring ACT to refund all dues, fees, and as-sessments withheld from earnings of unit employees pursuant to theMarch 12, 1982 agreement with Teamsters Local 89